           Case 2:20-cv-00479-JCM-VCF Document 72 Filed 03/29/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      MICHELE LEUTHAUSER,
4
                           Plaintiff,
5                                                           2:20-cv-00479-JCM-VCF
      vs.                                                   ORDER
6     UNITED STATES OF AMERICA, and
      UNKNOWN TRANSPORTATION SECURITY
7
      ADMINISTRATION OFFICER,
8                           Defendants.
9           Before the Court is the Motion to Extend Deadline to File Response to Plaintiff’s Motion to
10   Compel (ECF NO. 71).
11          The court received an email today from defense counsel requesting a telephonic hearing to resolve
12   discovery disputes.
13          Accordingly,
14          IT IS HEREBY ORDERED that a discovery video conference hearing is scheduled for 10:00 AM,
15   March 30, 2021, to discuss the discovery dispute and the motion to extend deadline to file response to
16   Plaintiff’s motion to compel (ECF NO. 71).
17          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
18   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
19   conference hearing by 3:00 PM, March 29, 2021.
20          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
21          INSTRUCTIONS FOR THE VIDEO CONFERENCE
22          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
23   to the participants email provided to the Court.
24          • Log on to the call ten (10) minutes prior to the hearing time.
25          • Mute your sound prior to entering the hearing.
           Case 2:20-cv-00479-JCM-VCF Document 72 Filed 03/29/21 Page 2 of 2




1           • Do not talk over one another.

2           • State your name prior to speaking for the record.

3           • Do not have others in the video screen or moving in the background.

4           • No recording of the hearing.

5           • No forwarding of any video conference invitations.

6           • Unauthorized users on the video conference will be removed.

7

8           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

9    code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

10   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

11

12          DATED this 29th day of March, 2021.
                                                                  _________________________
13                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
